DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hiraoka et al., U.S. Patent App. Pub. No. 2016/0265129 A1 [hereinafter Hiraoka] in view of Miura et al., U.S. Patent App. Pub. No. 2015/0218723 A1 [hereinafter Miura] and Hasegawa et al., JP 2016-222991 A. A machine translation was used for Hasegawa et al. [hereinafter Hasegawa].
The body of the claim is written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes generally.

Claim 1. The following reference(s) render this claim obvious.
I. Hiraoka
A film forming device for forming a metal film (film formation apparatus; Hiraoka title, abstract, fig. 1) comprising: 
an anode (anode 11; Hiraoka [0048], fig. 1); 
a cathode (base B serving as the cathode; id.); 
a porous membrane disposed between the anode and the cathode, wherein the porous membrane is capable of contacting the cathode (solid electrolyte membrane 13 pressed against base B; Hiraoka [0054], fig. 1); 
a solution container defining a solution containing space between the anode and the porous membrane (casing 15 with solution containing part 15a; Hiraoka [0049], fig. 1); 
a solution in the solution containing space (solution L in solution containing part 15a; id.); and 
a power supply applying a voltage between the anode and the cathode (power supply unit 14; Hiraoka [0048], fig. 1). 
II. Ethanol - Hasegawa
Hiraoka is silent on the porous membrane is impregnated with ethanol.
Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s device by giving the membrane Hasegawa’s swelling treatment in order to develop the hydrophilic path of the membrane and suppress metal hydroxide formation which leads to improving the transport of ions to have good interface continuity, sufficient hydration of the membrane, and less likelihood of voids.
III. Methane Sulfonic Acid – Miura
Hiraoka is silent on the solution comprises a liquid electrolyte containing methane sulfonic acid.
However, Miura teaches that an insoluble anode can produce oxygen which decreases the pH leading to a decreased electrodeposition efficiency. Miura [0157]. To remedy this, Miura teaches a solution comprising methanesulfonic acid to suppress a pH decrease. Miura [0156]-[0159].
Hiraoka does teach the use of an insoluble anode, which would make a person having ordinary skill in the art realize that Hiraoka would also have a decreased pH. Hiraoka [0051].

IV. Polyolefin - Miura
Hiraoka does not explicitly teach wherein the porous membrane is composed of a polyolefin chain without an ion-exchange functional group.
However, Hiraoka does teach that the solid electrolyte membrane 13 may be made from hydrocarbon-based resins. Hiraoka [0053], fig. 1. Thus a person having ordinary skill in the art would have been looked to the prior art for guidance on suitable hydrocarbons.
Miura teaches a porous membrane comprising a polyolefin such as polyethylene for use in electroplating. Miura abstract, [0056]-[0057], figs. 2A-2B.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s membrane with Miura’s membrane comprising polyethylene to yield the predictable result of having a suitable hydrocarbon material for electroplating.

Claims 2 & 12. Hiraoka is silent on the film forming device according to claim 1, wherein the porous membrane has a pore diameter (claim 2) within a range of 20 to 2000 nm or (claim 12) ranging from 30 nm to 100 nm.
But Hiraoka must have some pore diameter, thus a person having ordinary skill in the art would have looked to the prior art for guidance.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s pores to be Miura’s 100 microns or less to yield the predictable result of having a suitable pore size for an electroplating membrane.

Claim 9. The aforementioned prior art teaches the film forming device according to claim 1, wherein the porous member is moveable between a position in contact with the cathode and a position separated from the cathode (solid electrolyte membrane 13 moves between touching base B and away). Hiraoka figs. 1a-b.

Claims 14-16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hiraoka in view of Miura, Billingham, Oxidation and Stabilisation of Polyethylene (April 6, 2018) and Pamidimukkala, X-ray Photoelectron Spectroscopy, Encyclopedia of Analytical Chemistry (2006).
Claim 14. The aforementioned prior art teaches this claim for similar reasons stated in the claim 1 rejection with the following addition.
Hiraoka is silent on the polyolefin chain has a ratio of oxygen atoms to carbon atoms of 0.1 or less and greater than 0.

Billingham teaches that oxygen “is always present in a polymer exposed to air.” Billingham p. 11. Billingham further teaches that this oxygen “incorporation increases density and hydrophilicity” which leads to surface cracking and loss of toughness. Billingham pp. 18-19.
Pamidimukkala teaches that polymers such as polyethylene may be analyzed by x-ray photoelectron spectroscopy and an oxygen-to-carbon ratio may be determined. Pamadimukkala pp. 2, 5, 12, & 14. A person having ordinary skill in the art would have realized that an oxygen-to-carbon ratio would be able to measure oxygen incorporation.
Thus the oxygen-to-carbon ratio is a variable that achieves the recognized result of oxygen incorporation which affects the density and hydrophilicity which in turn leads to surface cracking and loss of toughness, hence making it a result-effective variable. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).	

Claim 15. The aforementioned prior art teaches the film forming device according to claim 14, wherein the ratio of oxygen atoms to carbon atoms is 0.02 or less (rejected for similar reasons stated in the claim 14 rejection). See id.



Claim 18. The film forming device according to claim 14, wherein the porous membrane has a pore diameter within a range of 20 nm to 2000 nm (rejected for similar reasons as claim 2).

Claims 3 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hiraoka in view of Miura and Hasegawa as applied to claim 1 above and Hiraoka in view of Miura, Billingham, and Pamidimukkala as applied to claim 14 above, and further in view of Joo et al., U.S. Patent App. Pub. No. 2018/0337379 A1 [hereinafter Joo].
Claim 3. Hiraoka does not explicitly teach film forming device according to claim 1, wherein the porous membrane has air permeability within a range of 5 to 500 s/100 cm3.	
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Joo teaches that the air permeability is a variable that achieves the recognized result of affecting the fluid flow characteristics and fluid permeability, hence making it a result-effective variable. See Joo [0033], [0153].


Claim 19. This claim is rejected for similar reasons stated in the claim 3 rejection.

Claims 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hiraoka in view of Miura and Hasegawa as applied to claim 1 above and Hiraoka in view of Miura, Billingham, and Pamidimukkala  as applied to claim 14 above, and further in view of Reid et al., U.S. Patent No. 6,821,407 B1 [hereinafter Reid].
Claim 10. Hiraoka does not explicitly teach the film forming device according to claim 1, wherein the porous membrane has a porosity ranging from 35-90%.
However, Hiraoka’s membrane must have some porosity and thus a person having ordinary skill in the art would have been motivated to look to the prior art.
Reid teaches that a porosity of 25-85% provides a suitable ionic conductance for electroplating. Reid col. 5 ll. 46-67, col. 10 ll. 17-51, fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s membrane with Reid’s porosity of 25-85 to yield the predictable result of having a suitable ionic conductance for electroplating.

Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 17. This claim is rejected for similar reasons stated in the claim 10 rejection.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable overHiraoka in view of Miura and Hasegawa as applied to claim 1 above and Hiraoka in view of Miura, Billingham, and Pamidimukkala  as applied to claim 14 above, and further in view of Falkner et al., U.S. Patent No. 6,508,926 B1 [hereinafter Falkner].
Claim 11. Hiraoka is silent on the film forming device according to claim 1, wherein the porous membrane has a tensile strength ranging from 750-3,000 kgf/cm2.
But Hiraoka’s membrane must have a tensile strength. Thus a person having ordinary skill in the art would have been motivated to look to the prior art for guidance.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Faulkner teaches that the tensile property (i.e. tensile strength) is a variable that achieves the recognized result of affecting the propensity of the membrane tearing, hence See Faulkner col. 3 ll. 24-35, col. 6 ll. 1-18, col. 6 ll. 35-64, figs. 2-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Hiraoka in view of Miura, Billingham, and Pamidimukkala  as applied to claim 14 above, and further in view of Hasegawa.
Claim 20. This claim is rejected for similar reasons stated in the claim 1 rejection.

Response to Arguments
Many of Applicant’s arguments have been mooted by the new rejection. The rest of Applicant’s latest filed arguments have been fully considered and are addressed below.

The Examiner has considered Applicant’s argument of criticality. Remarks pp. 8-9.
The Examiner respectfully submits that the data pointed to fail to compare the results to the closest prior art and thus no criticality is proven.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794


	
	
l